Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/22/2021.

As filed, claims 1 and 3-10 are pending; and claim 2 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2021 has been considered by the Examiner except Cite No. 1 under the section of “NON-PATENT LICTERATURE DOCUMENTS”, where it was lined through.  
In order to consider the Non Patent Literature documents, an English translation of the cited reference is required.

The information disclosure statement (IDS) submitted on 4/20/2021 has been considered by the Examiner. 




Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/4/2021, with respect to claims 1-10, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is maintained.  The Examiner finds that the statement including Applicant’s amendment, which is “both of which are incorporated herein by reference to the extent consistent with PCT Rule 20.6 and 35 U.S.C. § 363” is still considered new matter. The abovementioned statement including the Applicant’s amendment was not present in the PCT application (i.e. PCT/KR2018/004466) and thus, any amendment added after the PCT application is considered new matter.  For clarification, the abovementioned incorporated by reference to the Korean foreign priority document, KR10-2017-0075872, is what drew the new matter objection.  The Examiner would also refer the Applicant to the prosecution history of U.S. Patent No. 8,563,745 (i.e. application No. 13/318,323) for further clarification.  
For the reason stated above, in addition to the reasons set forth in the previous office action, the objection to the specification is maintained.     

The § 112(b) indefinite rejection of claims 4-7 and 9 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 3 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 2, 8, and 9 by Lee is withdrawn per amendments/remarks and cancellation of claims 2.  However, the limitations in claims 8 and 9 are prima facie obvious over the teaching of Lee.  See rejection below.  

The § 102(a)(1) rejection of claims 1, 3, and 10 by Lee is maintained because Lee still teaches a phosphoric acid salt of a compound of instant formula (1), which is shown below.  According to the guidance in MPEP 2131.02 (I)-(III), the compound of instant formula (I) is anticipated by the compound of Lee, as shown below, and the Examiner finds that a person of skill in the art would “at once envisage” the phosphoric salt of the compound of Lee, as shown below.  


    PNG
    media_image1.png
    67
    598
    media_image1.png
    Greyscale

(Lee, pg. 48, example 14)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(structure of the abovementioned example 14)

    PNG
    media_image3.png
    196
    583
    media_image3.png
    Greyscale

(Lee, pg. 7, lines 7-13)

	For the reasons stated above, in addition to the reasons set forth in the previous office action, the 102(a)(1) rejection is maintained.  

The § 103(a) rejection of claims 4-7 by the combined teaching of Lee and Wiedmann is withdrawn per amendments/remarks.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claim 2 by co-pending application No. 16/982,309 is withdrawn per cancellation of the claim.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 3, and 8-10 by co-pending application No. 16/982,309 is maintained because the earlier U.S. filing date of the instant application is 4/18/2018 (i.e. the filing date of its PCT application), while the earlier U.S. filing date of the abovementioned co-pending application is 3/28/2019 (i.e. the filing date of its PCT application).  Accordingly, the instant application is the earlier filed application.  The “earlier filed” application is the one having maintained.

The claim objection of claims 1, 4-6, and 9 is withdrawn per amendments/remarks. 

The claim objection of claim 10 is maintained because the recitation of the second component of the pharmaceutical composition is still missing.  

Specification
The disclosure is objected to because of the following informalities:
The amendment filed 11/25/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part


MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated 
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 

(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 


20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority 
The instant application is a 371 application which has an International filing date of 4/18/2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image4.png
    310
    471
    media_image4.png
    Greyscale

The incorporation by reference statement is being added by way of a Preliminary Amendment filed 11/25/2019, which is after the instant application's International filing date of 4/18/2018.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
With regards to the intended use statement, such as “for an anticancer agent”, in claim 10, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the phosphoric salt of the compound of instant formula (1).
The Examiner finds that any prior art compound having the same structure as the phosphoric salt of the compound of instant formula (1) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2007/052938, hereinafter Lee.  See IDS filed 5/28/2020.

a)	Regarding claims 1, 3, and 10, Lee, for instance, teaches the following phosphoric acid salt of the following compound or anti-cancer composition thereof (with a pharmaceutically acceptable carrier), which meets all the limitations of these claims.


    PNG
    media_image1.png
    67
    598
    media_image1.png
    Greyscale

(pg. 48, example 14)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(structure of the abovementioned example 14)

    PNG
    media_image3.png
    196
    583
    media_image3.png
    Greyscale

(pg. 7, lines 7-13)

    PNG
    media_image5.png
    87
    602
    media_image5.png
    Greyscale

(pg. 12, lines 14-16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Lee.

The applied reference (i.e. Lee) has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed 

Regarding claims 8 and 9:
Determining the scope and contents of the prior art:   
	Lee, for instance, teaches the abovementioned phosphoric acid salt of the abovementioned compound.

Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teaches that the abovementioned salt has a water content of less than 3% when stored at room temperature for 3 days.  In addition, Lee, for instance, does not explicitly teach that the abovementioned salt has an impurity amount of less than 3% when stored at 20oC to 30oC for 3 days.  

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned water content or impurity amount as result-effective variables because the Applicant fails to demonstrate these parameters to impart any unexpected or novel aspect to the instant phosphoric acid salt. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, these 

Claims 4-7 are rejected under 35 U.S.C. 103 as being obvious over Lee, as evidenced by “Crystallization and Precipitation”, hereinafter Mettler Toledo.

The applied reference (i.e. Lee) has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claims 4 and 5:
Determining the scope and contents of the prior art:   
	Lee, for instance, teaches the abovementioned phosphoric acid salt of the abovementioned compound.
Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teach the process of making the abovementioned phosphoric salt of the abovementioned compound.

Finding of prima facie obviousness --- rationale and motivation:   
Due to (1) the high level of skill in the art; (2) the high level of education in the art; and (3) that knowledge of the art is imputed to the hypothetical person of ordinary skill in the art—the Examiner finds that that the abovementioned deficiencies in Lee, is cured by common knowledge (i.e. crystallization technique), which is taught by Mettler Toledo, that a chemist would have had at the time of invention.  Mettler Toledo, for instance, described a step-by-step process of how to make a crystalline, as shown below.  

    PNG
    media_image6.png
    374
    1282
    media_image6.png
    Greyscale

(pg. 6 of 22)

With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that 
Based on the teachings of the MPEP and KSR above, by employing the rationale in (D) above, it would have been obvious for one of ordinary skill in the art to apply a known technique (i.e. crystallization technique) to the prior art (i.e. Lee) to yield predictable results (i.e. preparing a phosphoric salt of the abovementioned compound of Lee). 
MPEP 2144(II) states that the strongest rationale for the combining of references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning…that some advantage or expected beneficial result would have been In re Sernaker, 702 F.2d 989, 994-95 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1468, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references results in a product or  process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  
Thus, the Examiner finds that it would have been prima facie obvious at the time the invention was made for the skilled artisan to modify the abovementioned crystalline technique of Mettler Toledo to include the phosphoric acid and the abovementioned compound of Lee, in order to arrive at the instant process because the crystallization is a known technique that a skilled artisan would have known and use to make the abovementioned phosphoric acid salt of the abovementioned compound of Lee.

Regarding claims 6 and 7:
Determining the scope and contents of the prior art:   


Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teaches that solvent used to dissolve the compound of instant formula (I) is methanol, ethanol, propanol, THF, chloroform, DMF, DMSO, acetonitrile, ethyl acetate, or combination thereof.  In addition, Lee, for instance, does not explicitly teaches the anti-solvent is selected from methanol, ethanol, propanol, THF, acetonitrile, acetone, or combination thereof.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned solvents or anti-solvent as result-effective variables because the Applicant fails to demonstrate these parameters to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, these parameters are viewed as routine experimentation to optimize the instant process, and not a patentable distinction.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

The instant claims are drawn to a phosphoric salt of a compound of instant formula (I) or a process of making the salt thereof.

Claims 1, 3, and 8-10 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/982,309
1 and 3-9
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as 
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a pharmaceutical composition comprising the compound of instant formula (I) or pharmaceutically acceptable salt thereof, such as phosphate, tartrate, stearate, gluconate, fumarate, naphthoate, and 1-hydroxy-2-naphthoic acid salt.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the instant phosphoric acid salts in a pharmaceutical composition.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would 
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other.  As recited above, the pharmaceutically acceptable salts in the conflicting claims of abovementioned co-pending application includes the instantly claimed phosphoric acid salt of the compound of instant formula (I).
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the pharmaceutically acceptable salts of the abovementioned co-pending application is excluded as the instant phosphoric acid salts of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant salts and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.


Claim Objections
Claim 10 is objected to because of the following informalities:  
a)	Regarding claim 10, the claim recites a pharmaceutical composition, which requires at least two components.  The instant claim only recites one component, which is the phosphoric acid salt of alkylcarbamoyl naphthalenyloxy octenoyl hydroxyamide of the instant formula (1) and thus, the recitation of the second component is necessary.
Appropriate correction is required.

Conclusion
Claims 1 and 3-10 are rejected.
Claim 10 is objected.
Claim 2 is cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626